Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The claims received 11/7/2022 are entered. Claims 1-20 and 33-41 are cancelled. 
Double Patenting
A terminal disclaimer has been received in regard to US 9,377,227 and US 10,228,169.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 is an apparatus claim directed to a refrigerator, but includes the steps of the order of sealing and applying a vacuum. It is unclear when infringement occurs; when the apparatus is created, or when the order of the steps is performed. MPEP 2173.05(p).
Claims 45-46 are rejected for their dependency to a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 44 and 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCloy (US 2,181,856), in view of Comstock (US 2,000,882), and in view of either Jolly (US 2004/0177636), Scherzer et al (US 2001/0055478), or Wehr (US 2,553,693).
Regarding claim 44, McCloy discloses a refrigerator comprising:
an inner case in which a storage space is formed;
an outer case accommodating the inner case (as shown in figure 3 the refrigerator is of conventional shape including an inner storage space; figure 2 shows a cross section of the wall including inner and outer cases allowing insulation 30 therebetween);
a space provided between the inner case and outer case (space including insulation 30 and 37);
a pipe (38) for guiding a refrigerant that has passed an evaporator (24)to a compressor; and
a guide (37) arranged to support the heat exchanger (38) spaced apart from the inner case and the outer case (as shown in figure 2 the presence of insulation 37 occupies the space between the heat exchanger and inner/outer cases),
an inner surface of the guide contacts the heat exchanger,
wherein the pipe (38) is provided within the space,
first and second communication holes in the inner and outer cases for the passage of the heat exchanger (38) therethrough;
the pipe and guide are disposed together in a space between the inner and outer case.
McClory further provides that the guide (37) has an inner surface configured to surround the heat exchanger and an outer surface configured to be provided at the outside of the inner surface (surface towards the inner and outer case), the inner surface having a shape being corresponding to an outer circumferential surface shape of the heat exchanger (page 2, col 1, lines 28-39 provide that the heat exchanger is embedded in insulation/guide 37 and thus the interface between 37 and 38 provides for a surface corresponding to the shape of the heat exchanger).
McCloy lacks that the insulation space is a vacuum insulation space and the supporting structure. 
Comstock discloses vacuum insulation for refrigerators and freezers (page 1, col 1, line 2) having inner and outer case walls (shown in figure 1) a vacuum space provided therebetween; supporting structure to maintain a distance between the case walls without deformation in the event of external shock including: a support plate (2; note 2 includes two layers as shown in figure 2. The inner of layer 2 corresponds to the inner case, the outer contacting 172 corresponds to the support plate) positioned between the inner and outer case walls and extending in a length direction of the vacuum space; a plurality of spacers (171/172) fixed to the support plate (2 and 200/201) and configured to maintain the distance between the inner case and the outer case, the plurality of spacers being arranged in the support plate as a fixing structure; and the support plate (2) extends along the outer surface of the inner case (2 as shown in figure 2 includes two layers corresponding to the inner case and support plate) such that at least two spacers (171/172) of the plurality of spacers are fixed to the support plate, and the plurality of spacers support the support plate to maintain the distance between the inner case and the outer case. 	
It would have been obvious to one of ordinary skill in the art to have provided McCloy with a vacuum as taught by Comstock in order to essentially eliminate convective heat transfer through the refrigerator wall and therefor enhance insulation. Concomitantly with providing the vacuum insulation one would also provide the associated support structure in order to maintain or enhance mechanical strength. Thus it is understood that the guide (37) would contact the support structure provided by Comstock.
McCloy further discloses a first end and a second end of the heat exchanger (38) pass through the inner and outer case respectively (as shown in figure 2) and wherein portions other than the first end and the second end of the heat exchanger (38) are spaced apart from the inner and the outer case (shown in figure 2). McCloy is silent concerning the ends of the heat exchanger being securely fixed; however as modified above for the space to be a vacuum it is understood that any element passing therethrough includes a hermetic seal for the maintenance of the vacuum. Comstock discloses a refrigerator having vacuum insulated walls which include welding/flanged connection for the securing of pass throughs of the vacuum insulated walls (page 3, col 1, line 23; page 3, col 2, lines 13-43 and lines 65-74). It would have been obvious to one of ordinary skill in the art to have provided McCloy with welded connections in order to maintain the vacuum space and additionally provide support to the heat exchanger 38.
McCloy lacks a plurality of guides to support the heat exchanger; 37 being the insulation therein. 
Jolly discloses a heat exchanger configured to be supported within a wall including a plurality of guide structures (7) spaced apart from each other by predetermined distances, the at least two of the plurality of guides have a shape of a disk/ring having a hole through which the heat exchanger passes (shown in figure 2), the inner surfaces of the plurality of guide structures contact the heat exchanger and an outer surface of the plurality of guide structures contact a supporting structure (4; [0021]).
Wehr discloses a heat exchanger configured to be supported within a wall including a plurality of guide structures (38) spaced apart from each other by predetermined distances, the inner surfaces of the plurality of guide structures contact the heat exchanger (shown in figures 5-7) and an outer surface of the plurality of guide structures contact a supporting structure (68).
Scherzer discloses a heat exchanger (2) supported within a space by a plurality of guides (3) having a circular ring shape (embodiments of figures 2, 3, and 4 are all circular ring shapes) to support distantly from a case/support plate (1).
It would have been obvious for one of ordinary skill in the art to have provided McCloy with the plurality of guides Jolly, Wehr, or Scherzer in order to provide support to the heat exchanger.
Further as the guides support the heat exchanger and the heat exchanger is within the vacuum space, per modification above, the guides are also within a vacuum space.
Regarding claim 46, McCloy as modified discloses a diameter of the second communication hole is greater than a diameter of the first communication hole (McCloy shows two pipe diameters for the communication holes corresponding to the vapor and liquid conduits of the refrigeration cycle).
Allowable Subject Matter
Claims 21-32, 42-43, and 47-54 are allowed.
Response to Arguments
Applicant's arguments filed  11/7/2022 have been fully considered.
Regarding claims 21 and 42 the confluence of elements, namely the non-contact of the guides and spacers is not taught by the prior art references, in the detailed context of the claimed inventions.
Regarding claim 44, applicant offers no specific argument as to why the prior art allegedly fails to meet the claimed invention. Plainly, from above, the examiner disagrees with this conclusory statement from the remarks.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hanley et al (US 8,365,551) vacuum insulator; Hirath et al (US 2008/0110128) welding to secure pass-through of vacuum insulation; Scherzer et al (US 2001/0055478) support/guide within vacuum insulation; Lysen (US 3,003,333) internal heat exchanger; Maranto (US 2,753,695) support within vacuum panel; Bodman (US 1,814,114) support structure within vacuum panel; Ballew (US 1,561,769) support structure within vacuum panel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763